Citation Nr: 0608240	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for tinnitus.

In March 2005, the veteran withdrew his request for a hearing 
on this matter.

Pursuant to a March 2006 motion and the Board's granting 
thereof in March 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


After a thorough review of the record, the Board finds that 
the VA audio examination conducted in October 2003 does not 
sufficiently answer the question of whether or not the 
veteran's current tinnitus is related to noise exposure 
during his time in service.  The meaning of the examiner's 
statement that the "claim for tinnitus is not time locked to 
[the veteran's] military experience" is extremely unclear.  
Even if the veteran's tinnitus began after service, it can 
still be related to an in-service injury - in this case, 
acoustic trauma.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  The veteran's claim must be 
remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  This claim is remanded for a VA 
audiological examination.  The examiner 
should review the veteran's claims 
folder.  The examiner should comment on 
the likely nature and etiology of the 
veteran's tinnitus, and determine whether 
the veteran's current tinnitus is related 
to military noise exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the AMC must review the 
claims folder.  If any development is 
incomplete, or if the examination report 
does not contain sufficient information, 
take corrective action before 
readjudication.  See 38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, prepare 
a Supplemental Statement of the Case 
(SSOC) for the appellant and his 
representative, providing an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

